and appellant is a fugitive.   See Michigan v. Doran, 439 U.S. 282, 289

                   (1978). Accordingly, we

                               ORDER the judgment of the district court AFFIRMED.



                                                                                  J.
                                                     Pickering



                                                     Parraguirre


                                                                                  J.
                                                     Saitta


                   cc:   Hon. Carolyn Ellsworth, District Judge
                         Michael Theodore Pines
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    (7e